DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 uses the term “arca” which appears to be a trademarked name stemming from the ARCA-SWISS company. The presence of a trademark or trade name in a claim is not, per se, improper under 35 U.S.C. 112, second paragraph. However, a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. 
In claim 2, the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, therefore, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. See MPEP §2173.05(u).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by The Mad Hermit (youtube.com video).
With respect to claim 1, The Mad Hermit discloses a camera mounting plate comprising:
a top surface adapted to receive a camera (as shown in time 318 of the video), as shown below in the image taken from time 3:10 of the video: 
[AltContent: textbox (ridge)][AltContent: ][AltContent: textbox (top surface)][AltContent: ]
    PNG
    media_image1.png
    202
    333
    media_image1.png
    Greyscale

a plurality of sides extending vertically from the top surface, as shown below in the image taken from time 2:35 of the video:
[AltContent: textbox (plurality of sides)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    312
    462
    media_image2.png
    Greyscale

one of said sides including a ridge (as shown in the first image above) to secure a rear portion of the camera (also see time 3:18 of the video); and 
a plurality of leveling displays in the side including the ridge as shown in the below image taken from time 2:28 of the video:
[AltContent: textbox (leveling displays)][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    219
    365
    media_image3.png
    Greyscale

With respect to claim 2, to the extent that “arca-type plate” has any clear meaning, The Mad Hermit discloses that the plate comprises an arca-type plate. 

With respect to claim 3, The Mad Hermit discloses that the plurality of leveling displays comprise bubble levels (as shown above).
With respect to claim 4, The Mad Hermit discloses that the bubble levels comprise a horizontally oriented bubble level and a vertically oriented bubble level (as shown above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Findeis (FR 2928746) in view of Andoer (Amazon.com website). 
With respect to claim 5, Findeis discloses the claimed camera mounting plate except for more than one leveling display. Findeis disclose a camera mounting plate comprising: 
a top surface adapted to receive a camera 8 as shown below in the image taken from Fig. 1 of Findeis: 
[AltContent: textbox (ridge)][AltContent: ][AltContent: textbox (side extending vertically )][AltContent: textbox (side extending vertically )][AltContent: ][AltContent: ][AltContent: textbox (top surface)][AltContent: ]
    PNG
    media_image4.png
    371
    506
    media_image4.png
    Greyscale
, 
a plurality of sides extending vertically from the top surface (as indicated above), one of said sides 6 including a ridge capable of securing a rear portion of the camera; 
and a  leveling display 2 in the side 6 including the ridge.
Andoer teaches a camera mounting plate including a plurality of leveling displays in a vertical side as shown below in the image taken from Andoer: 
[AltContent: textbox (leveling displays)][AltContent: textbox ()][AltContent: ]
    PNG
    media_image5.png
    670
    971
    media_image5.png
    Greyscale




It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Andoer with the camera mounting plate disclosed by Findeis for the advantage of ensuring the camera mounted on the plate is level in more than one direction.
With respect to claim 5, Andoer teaches that the top surface further comprises one or more rubberized sections (“anti-skid pads,” Andoer, pg. 3).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson, Sr. et al. and Xiao are cited to show other examples of a camera mounting plate including a plurality of leveling displays. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        June 16, 2022